DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1 and 11 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
3.	Claims 3 and 7 are objected to because of the following informalities:  
In line 3 of claim 3, the recitation “detect a set spall fragments” does not read properly.
In line 3 of claim 8, the recitation “the set spall fragments” does not read properly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-10, 14-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 3 and 8 of claim 1, the recitation “arranged with” is vague and indefinite.
In lines 9-10 of claim 1, it is not clear what is “configured to” perform the listed functions (i.e., is it the controller, the propulsion system, the plasma torch ram, the plasma torch, or the optical sensor?).
The term “high-temperature” in claim 4 (line 2) is a relative term which renders the claim indefinite. The term “high-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In line 7 of claim 4, it is not clear what is meant by “isolate”.
In line 5 of claim 14, it is not clear what is meant by “isolating”.
In line 2 of claim 19, “the optical sensor” lacks proper antecedent basis in the claims.
In line 7 of claim 19, “the lens” lacks proper antecedent basis in the claims.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe, U.S. Patent No. 3,788,703 in view of Zheng et al., Chinese Patent Publication No. CN-111163545-A (“Zheng”), and Taminger et al., U.S. Patent Application Publication No. 2017/0297140 (“Taminger”)
Thorpe discloses a system (see Fig. 1) for boring with a plasma heat source comprising:
a chassis (e.g., the lower plate-like member of the tunneling equipment 10 shown supporting the DC power supply 48 and the power supply 84 in Fig. 1);
a propulsion system (e.g., the track-engaging wheels shown in Fig. 1) arranged with the chassis, configured to advance the chassis at a target standoff distance from a bore face (Zheng col. 2, lines 36-37: “tunnelling [sic] equipment 10 is brought up to face 12 of tunnel 14”); 
a plasma torch ram (e.g., support mechanism 16 and/or torch holder 18) coupled with the propulsion system, configured to adjust the target standoff distance from the bore face (Zheng col. 2, lines 38-39: “support mechanism 16 supports torch holder 18 in position before tunnel face 12”); 
a plasma torch (e.g., one of plasma torches 90, 92 that are carried by the torch holder 18; see Figs. 1-3) coupled to the plasma torch ram; 
Thorpe does not disclose an optical sensor or a controller, as recited in claims 1 and 11.
In the same field of endeavor, Zheng discloses a system for boring with a microwave heat source (see, e.g., microwave generator 3 and metal lens antenna 7 in Figs. 1-2) that is supported on a chassis (e.g., the lower plate of trolley 11; see Fig. 1) and that includes a propulsion system (e.g., the wheels on the lower plate; see Figs. 1-2) and a ram (i.e., the piston-cylinder actuators shown between the lower chassis plate and an upper plate supporting the microwave generator 3 and metal lens antenna 7).  The system further includes an optical sensor (infrared thermal imager 10) facing the bore face 12 and a controller (i.e., associated with laser displacement sensor 9) coupled to the propulsion system, the ram, the microwave heat source, and the optical sensor.  The controller is configured to:
drive the microwave heat source facing the bore face 12 to the target standoff distance from the bore face 12;
actuate the microwave heat source to remove material from the bore face 12 at a target temperature; and
access an optical image of the bore face in order to control the operation of the microwave heat source by adjusting the standoff distance (see attached Zheng translation, third page: “the laser displacement sensor can real time measuring the lens antenna and the face distance, real-time temperature measuring face of infrared thermal imaging device, automatically adjusting the position of the trolley according to the distance data and the temperature data, the surface microwave focus is located at the palm”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Zheng, to use an optical sensor and to control the Thorpe plasma boring process in the manner recited in applicant’s claims 1 and 11, in order to make the plasma boring process more efficient.
	Neither Thorpe nor Zheng discloses the specific methodology recited in claims 1 and 11 for interpreting a temperature profile using the Zheng optical sensor.
	In the same field of endeavor, Taminger discloses monitoring an electron beam wire additive manufacturing process using a controller (controller 72; Figs. 8-9) configured to:
access an optical image at a first shutter speed (Taminger [0061]: “... very short shutter speeds may be used to control high intensity light emanating from the molten pool”) and a first lens shade position (i.e., a first filter is present; see Taminger [0069]: “An NIR neutral density filter may be used to reduce the transmission by a factor of 10”); 
detecting intransient pixels in the image based on pixel intensities in a preceding image (Taminger discloses detecting “intransient” pixels - e.g., the locations of transitions between liquid and solid phases over time; see Figs. 5A-5C showing transition area pixel determination; also, see Taminger [0086]: “Sensors (e.g. cameras 14, 24) capable of detecting/measuring thermal distributions may be utilized to detect/track changes in the molten pool 64 by detecting the thermal gradients between liquid and solid phases over time”; 
interpret a temperature profile across the work area based on intensities of intransient pixels in the optical image, the first shutter speed, and the first lens shade position (Taminger [0070]: “A radiometric calibration may be utilized to convert the pixel values (intensity counts) to temperature”); 
detect an area of molten material at the bore face based on the temperature profile (Taminger [0071]: “This permits measurement of the molten pool shape and area ...”);
increase a standoff distance between the plasma torch and the bore face in response to the area of molten material exceeding a target area (note that Zheng teaches adjusting standoff distance while Taminger teaches determining an area of the molten pool as a metric or trigger for adjusting process parameters); 
and increase a power of the plasma torch in response to the area of molten material falling below the target area (Taminger [0071]: “This permits measurement of the molten pool shape and area .... These metrics may be used for adjusting process parameters such as beam power ... during closed loop control”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Taminger, to interpret a temperature profile using the Zheng optical sensor in the Thorpe system, in the manner recited in claims 1 and 11, in order to provide accurate process feedback based on data from the optical sensor.

With respect to claims 4 and 14, Taminger discloses the use of a high-temperature thermal imager (see, e.g., paragraph [0050] and Fig. 5C, which shows a thermal image, including areas that are above 1000 degrees C).  The Taminger controller is further configured to:
trigger the optical sensor to capture a first set of thermal images of the bore face (Taminger [0078]: “... the images and other data from the sensors may be utilized by the controller 72 to continuously adjust the electron gun 5 and wire feeder 12 during operation”); 
detect transient features in the first set of thermal images (Taminger [0071]: “This permits measurement of the molten pool shape and area, the semi-solid area and length, and transient cool down regions”);
isolate intransient regions in the first set of thermal images (see Figs. 5A-5C showing transition area pixel determination); and
interpret the temperature profile based on pixel intensities of the intransient regions in the first set of thermal images (Taminger [0070]: “A radiometric calibration may be utilized to convert the pixel values (intensity counts) to temperature”).

Allowable Subject Matter
12.	Claims 12-13, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	Claims 2-3, 5-10, 15, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hargrave et al. discloses an underground mining machine using thermal imaging for horizon control.  Land et al. discloses tunneling machines utilizing directed energy, including plasma.  Helming discloses a tunneling robot using rotating plasma torches.
 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G/Examiner, Art Unit 3672                        
07 July 2022                                                                                                                                                          
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672